Citation Nr: 0523234	
Decision Date: 08/24/05    Archive Date: 09/09/05

DOCKET NO.  03-01 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
residuals of adenocarcinoma of the prostate. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nicholas Xanthakos, Associate Counsel




INTRODUCTION

The veteran had active service from March 1966 to March 1968.

The case comes before the Board of Veterans' Appeals (Board) 
from a September 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  Following a January 2004 remand for the development 
of additional evidence, the case is once again before the 
Board for review.    


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision.    

2. Prior to December 12, 2001, the residuals of the veteran's 
adenocarcinoma of the prostate was characterized by urinary 
frequency every 2 to 3 hours during the day, but not renal 
dysfunction, urinary leakage, urinary frequency or 
obstructive voiding.

3.  As of December 12, 2001, the veteran's residuals of 
adenocarcinoma of the prostate are characterized by nocturia 
2 to 3 times a night, but not renal dysfunction, urinary 
leakage, or obstructive voiding. 


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for residuals of adenocarcinoma of the prostate prior to 
December 12, 2001, have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 4.1, 4.7, 4.10, 4.31, 4.115b, Diagnostic Code 7528 (2004).

2.  The criteria for an evaluation of 20 percent, but no 
higher, for residuals of adenocarcinoma of the prostate, as 
of December 12, 2001, have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 4.1, 4.7, 4.10, 4.31, 4.115b, Diagnostic Code 7528 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  

VA satisfied its duty to notify by means of a July 2004 
letter from the Appeals Management Center to the appellant 
that was issued after the veteran's case was remanded, but 
prior to the case being returned to the Board for review.  
The letter informed the appellant of what evidence was 
required to substantiate his claim for an increased initial 
rating and of his and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in his possession to the agency of 
original jurisdiction (AOJ).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable AOJ decision on a claim for VA benefits.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

The RO received the appellant's claim of entitlement to 
service connection for residuals of adenocarcinoma of the 
prostate in October 2001.  In a September 2002 rating 
decision, service connection was granted and a 10 percent 
disability rating was assigned.  The veteran submitted a 
notice of disagreement with the RO's decision in October 2002 
and perfected his appeal seeking an initial disability rating 
in excess of 10 percent for residuals of adenocarcinoma of 
the prostate via a December 2002 VA Form 9.  In January 2004, 
the Board remanded the veteran's case to the RO for 
additional development.    

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disabilities 
affect his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the VA Schedule 
for Rating Disabilities (Rating Schedule).   See 38 U.S.C.A. 
§ 1155 (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2004).  Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In addition, an appeal from the initial assignment 
of a disability rating requires consideration of the entire 
time period involved, and contemplates "staged ratings" 
where warranted.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2004).

The veteran's service-connected residuals of adenocarcinoma 
of the prostate are rated under the provisions of 38 C.F.R. 
Part 4, Diagnostic Code 7528 (2004), for malignant neoplasms 
of the genitourinary system.  Pursuant to these provisions, a 
100 percent evaluation is warranted when the evidence 
indicates malignant neoplasms of the genitourinary system.  A 
"Note" to this code section states that, if there has been no 
local reoccurrence or metastasis following the cessation of 
surgical, x-ray, antineoplastic chemotherapy or other 
therapeutic procedure, then the disability is to be rated as 
voiding dysfunction or renal dysfunction, whichever is 
predominant.  38 C.F.R. Part 4, Diagnostic Code 7528 (2004)

There is no indication from the medical records, or from 
information provided by the veteran that his cancer has 
returned or that there has been a metastasis.  Hence, the 
veteran's condition should be rated pursuant to the Note of 
Diagnostic Code 7528.  Id.  The Board notes that the 
veteran's residuals of prostate cancer are most appropriately 
evaluated in terms of voiding dysfunction, as there is no 
medical evidence of record indicative of currently diagnosed 
renal dysfunction. Voiding dysfunction is rated under the 
three subcategories of urine leakage, urinary frequency, and 
obstructed voiding.  See 38 C.F.R. § 4.115a (2004).

Evaluation under urine leakage involves ratings ranging from 
20 to 60 percent and contemplates continual urine leakage, 
post-surgical urinary diversion, urinary incontinence, or 
stress incontinence.  When these factors require the use of 
an appliance or the wearing of absorbent materials which must 
be changed more than four times per day, a 60 percent 
evaluation is warranted.  When there is leakage requiring the 
wearing of absorbent materials which must be changed 2 to 4 
times per day, a 40 percent disability rating is warranted.  
A 20 percent rating contemplates leakage requiring the 
wearing of absorbent materials which must be changed less 
than 2 times per day. Id.

Urinary frequency encompasses ratings ranging from 10 to 40 
percent.  A 40 percent rating contemplates a daytime voiding 
interval less than 1 hour, or awakening to void 5 or more 
times per night.  A 20 percent rating contemplates daytime 
voiding interval between 1 and 2 hours, or awakening to void 
3 to 4 times per night.  A 10 percent rating contemplates 
daytime voiding interval between 2 and 3 hours, or awakening 
to void 2 times per night. Id.

Finally, obstructed voiding entails ratings ranging from 
noncompensable to 30 percent. A 30 percent rating 
contemplates urinary retention requiring intermittent or 
continuous catheterization.  A 10 percent rating contemplates 
marked obstructive symptomatology (hesitancy, slow or weak 
stream, decreased force of stream) with any one or 
combination of the following: (1) post-void residuals greater 
than 150 cubic centimeters (cc's); (2) uroflowmetry; markedly 
diminished peak flow rate (less than 10 cc's per second); (3) 
recurrent urinary tract infections secondary to obstruction; 
(4) stricture disease requiring periodic dilatation every 2 
to 3 months.  A noncompensable rating contemplates 
obstructive symptomatology with or without stricture disease 
requiring dilatation 1 to 2 times per year.  Id.

The evidence of record includes the veteran's service medical 
records.  These records contain no evidence concerning the 
veteran's current condition. 

As well, the record contains private medical records received 
in October 2001.  These records reveal that the veteran was 
treated for prostate carcinoma with surgery in 1996.  A 
treatment report dated in October 1997 indicated that the 
veteran was doing very well regarding urinary control.  A 
January 1999 treatment report indicated that the veteran 
denied any voiding difficulty.  A September 1999 notation 
indicated that the veteran denied any urinary incontinence 
except for minor leakage when he bends over.  The veteran 
also indicated non leakage with usual daytime activities or 
at night.  Finally, these treatment reports indicate that the 
veteran's renal function is normal. 

The VA examined the veteran in November 2001.  At the 
examination, the veteran reported occasional incontinence and 
that he did not have to wear pads.  The veteran reported 
urinary frequency of two to three hours during the day and 
that he had to get up twice at night for nocturia. The 
examiner diagnosed the veteran with carcinoma of the prostate 
six years remote with radical prostatectomy. 

VA medical center (VAMC) treatment notations printed in July 
2004 and dated between November 2001 and October 2002 are 
also included in the record.  The veteran received an 
examination in December 2001.  At the examination the veteran 
indicated that he had "nocturia three times or more," and 
that he has stress incontinence if he is not careful when 
laughing. 

The VA examined the veteran again in December 2004.  At the 
examination the veteran reported a radical prostatectomy in 
1996 for carcinoma of the prostate.  The veteran reported: 
nocturia two or three time per night; that he does not have 
to wear a diaper; that he had no recurrent urinary tract 
infections; and, that he had no history of nephritis or renal 
stones.  The examiner indicated that the veteran had no 
symptoms of metastic disease and that the veteran's prostate 
specific antigen was undetectable.  The examiner diagnosed 
the veteran with carcinoma of the prostate with no recurrence 
for eight years, and complications of erectile dysfunction 
and urinary incontinence.  

The Board has reviewed all of the evidence pertinent to the 
initial assignment of a 10 percent rating for this disorder.  
The record reflects that the veteran has not had a recurrence 
of cancer since 1996.  Since an application for benefits was 
not received within one year of the 1996 cancer surgery, the 
initial total schedular rating for the adenocarcinoma is not 
for application.  See 38 U.S.C.A. § 5110 (West 2002 & Supp. 
2005).  Moreover, the veteran does not suffer from urinary 
retention or marked obstructive symptomatology.  The veteran 
does report nocturia two to three times a night.  However, a 
daytime voiding interval of less than one hour, or awakening 
to void five or more times per night has not been reported, 
demonstrated, or approximated.  As such, from the perspective 
of urinary frequency, the veteran is entitled to a 20 percent 
evaluation, but no higher, from December 11, 2001 (the date 
of the examination which indicated that he was experiencing 
nocturia three times a night).
 
The Board has also considered urinary leakage.  The medical 
records reveal that the veteran has complained of leakage.  
However, the available medical evidence does not indicate 
that the veteran must use or wear an absorbent pad.  As such, 
the symptomatology presented does not meet the criteria for a 
compensable rating for urinary leakage.

Based on the available medical evidence of record, the 
veteran is entitled to an increased disability evaluation of 
20 percent, but no higher, for the residuals of 
adenocarcinoma of the prostate, effective December 11, 2001.  
See Fenderson, supra.  However, the available medical 
evidence of record does not indicate that the veteran met the 
applicable rating criteria entitling him to an initial 
disability evaluation in excess of 10 percent prior to 
December 11, 2001.  Id. 

The Board also finds that at no time during the pendency of 
the appeal has the evidence been in equipoise such as to 
warrant a disability rating in excess of 20 percent for the 
service-connected residuals of adenocarcinoma of the 
prostate.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 53-56 (1990).

In reaching the above determination, the Board considered 
whether the veteran's service-connected disability standing 
alone presents an exceptional or unusual disability picture, 
as to render impractical the application of the regular 
schedular standards. See 38 C.F.R. § 3.321(b)(1) (2003); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Significantly, however, no evidence 
has been presented showing factors such as a marked 
interference with employment beyond that interference 
contemplated in the assigned ratings or frequent periods of 
hospitalization, due solely to the veteran's service-
connected residuals of adenocarcinoma of the prostate, as to 
render impractical the application of the regular schedular 
standards.  In the absence of such factors, the Board finds 
that the criteria for submission for assignment of an 
extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (2004) are not met.


ORDER

A disability evaluation in excess of 10 percent for residuals 
of adenocarcinoma of the prostate, prior to December 12, 
2001, is denied. 

A disability evaluation of 20 percent, but no higher, for 
adenocarcinoma of the prostate, on and after December 12, 
2001, is granted, subject to the regulations governing the 
payment of monetary benefits.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


